07-4214-cv
     U.S. Information v. Local No. 3

1                                        UNITED STATES COURT OF APPEALS
2                                            FOR THE SECOND CIRCUIT

3                                                   SUMMARY ORDER
4     R U LIN G S B Y SU M M AR Y O R D E R D O N O T H A VE P RE C E D E N TIAL EF FE C T . C ITATIO N TO A SU M M ARY O RD E R FILE D ON O R
5     AF TE R J AN U ARY 1, 2007, IS PER M ITTE D AN D IS GO VE RN E D BY F ED ERAL R ULE O F A P PE LL ATE P R O C E D U R E 32.1 AN D TH IS
6     C O U R T ’ S L OCAL R U LE 32.1.1. W H E N C ITIN G A SU M M AR Y O R D E R IN A D O C U M E N T F IL ED W ITH T H IS C O U R T , A PAR TY M U ST
7     C ITE E ITH E R T H E F ED ERAL A P PE N D IX O R AN E LE C TR O N IC D A TAB AS E ( W ITH TH E N OTATIO N “ SU M M AR Y O R D E R ”). A
8     P AR TY C ITIN G A SU M M AR Y O R D E R M U ST SE R VE A C O PY O F IT O N AN Y P AR TY N O T R E PR E SE N TE D B Y CO U N SE L .


 9   At a stated term of the United States Court of Appeals for the
10   Second Circuit, held at the Daniel Patrick Moynihan United States
11   Courthouse, 500 Pearl Street, in the City of New York, on the
12   19th day of February, two thousand ten.

13   PRESENT:
14                      ROBERT D. SACK,
15                      ROBERT A. KATZMANN,
16                                Circuit Judges,
17                      JED S. RAKOFF,*
18                                District Judge.

19   --------------------------------------
20    U.S. INFORMATION SYSTEMS, INC.,
21    ODYSSEY GROUP INC., and BLUE DIAMOND
22    FIBER OPTIC NETWORKS, INC.,
23              Plaintiffs-Counter-
24              Defendants-Appellants,                                                                         No. 07-4214-cv

25                        - v -

26    INTERNATIONAL BROTHERHOOD OF
27    ELECTRICAL WORKERS LOCAL UNION
28    NUMBER 3, ADCO ELECTRICAL
29    CORPORATION, FIVE STAR ELECTRIC
30    CORPORATION, NEAD INFORMATION
31    SYSTEMS, and HUGH O'KANE ELECTRIC
32    COMPANY LLC,
33                   Defendants-Appellees,

34    A & R ELECTRICAL, MAINTENANCE, INC.,


              *
             The Honorable Jed S. Rakoff, of the United States
     District Court for the Southern District of New York, sitting by
     designation.
1    FOREST ELECTRIC CORPORATION, and IPC
2    COMMUNICATIONS, INC.,
3                             Defendants,

4    A R COMMUNICATIONS CONTRACTORS INC.,

5              Counter-Claimant-Appellee.

6    --------------------------------------

 7   Appearing for Appellants:     Maxwell M. Blecher (John E.
 8                                 Andrews, on the brief, Laura G.
 9                                 Weiss, Pearl River, NY, on the
10                                 brief), Blecher & Collins, P.C.,
11                                 Los Angeles, CA.

12   Appearing for                 Barry J. Brett (Stephen F. Harmon,
13   International Brotherhood     Daniel N. Anziska, on the brief),
14   of Electrical Workers         Troutman Sanders LLP, New York, NY.
15   Local Union Number 3:

16   Appearing for ADCO            Kevin J. Toner (Richard S.
17   Electrical Corporation        Goldstein, Gina M.
18   and Five Star Electric        Parlovecchio, on the
19   Corporation:                  brief), Heller Ehrman LLP, New
20                                 York, NY.

21   Appearing for Nead            Richard H. Dolan (Jeffrey M.
22   Information Systems:          Eilender, on the brief), Schlam
23                                 Stone & Dolan LLP, New York, NY.

24        Appeal from a judgment of the United States District Court
25   for the Southern District of New York (Richard M. Berman, Judge).

26        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND
27   DECREED that the judgment of the district court be, and it hereby
28   is, AFFIRMED.

29        Plaintiffs-Counter-Defendants-Appellants U.S. Information
30   Systems, Inc., Odyssey Group Inc., and Blue Diamond Fiber Optic
31   Networks, Inc. appeal from the order and judgment of the United
32   States District Court for the Southern District of New York
33   adopting the Report and Recommendation of United States
34   Magistrate Judge James C. Francis IV and granting summary
35   judgment to defendants-appellees International Brotherhood of
36   Electrical Workers Local Union Number 3 ("Local 3") and various
37   contractors who employ Local 3 workers on the appellants' claim

                                     2
1    under section 1 of the Sherman Antitrust Act, 15 U.S.C. § 1, and
2    dismissing the appellants' related state law claims without
3    prejudice.

 4        On appeal, the appellants argue that the district court
 5   erred by (1) applying an incorrect summary judgment standard, (2)
 6   ignoring testimony of the appellants' expert, (3) improperly
 7   drawing inferences in favor of the appellees, and (4) failing to
 8   consider certain evidence the appellants submitted. We assume
 9   the parties' familiarity with the factual and procedural history
10   of the case.

11        "We review de novo a district court's grant of summary
12   judgment." Coan v. Kaufman, 457 F.3d 250, 254 (2d Cir. 2006).
13   "[C]onstruing the evidence in the light most favorable to the
14   nonmoving party," Mitchell v. Shane, 350 F.3d 39, 47 (2d Cir.
15   2003), we may affirm only "if the pleadings, the discovery and
16   disclosure materials on file, and any affidavits show that there
17   is no genuine issue as to any material fact and that the movant
18   is entitled to judgment as a matter of law." Fed. R. Civ. P.
19   56(c)(2).

20        Here, the district court articulated the correct summary
21   judgment standard when it said that "'[t]o survive a motion for
22   summary judgment . . . , a plaintiff seeking damages for a
23   violation of § 1 [of the Sherman Act] must present evidence "that
24   tends to exclude the possibility" that the alleged conspirators
25   acted independently.'" U.S. Info. Sys., Inc. v. Int'l Bhd. of
26   Elec. Workers Local Union No. 3, No. 00 Civ. 4763 (RMB)(JCF),
27   2007 WL 2746902, at *2, 2007 U.S. Dist. LEXIS 69760, at *8
28   (S.D.N.Y. Sept. 18, 2007) (quoting Matsushita Elec. Indus. Co. v.
29   Zenith Radio Corp., 475 U.S. 574, 588 (1986)) (alterations in
30   U.S. Info. Sys.). The appellants argue that the Supreme Court
31   altered this standard in Eastman Kodak Co. v. Image Technical
32   Services, 504 U.S. 451 (1992), by stating that "Matsushita
33   demands only that the nonmoving party's inferences be reasonable
34   in order to reach the jury," id. at 468. We disagree. This
35   language explains the Matsushita standard. It does not alter it.
36   This view is supported by Bell Atlantic Corp. v. Twombly, 550
37   U.S. 544 (2007), where the Supreme Court cited Matsushita for the
38   proposition that "at the summary judgment stage a [Sherman Act] §
39   1 plaintiff's offer of conspiracy evidence must tend to rule out
40   the possibility that the defendants were acting independently,"
41   id. at 554.

42        Here, the district court properly granted summary judgment
43   to the appellees after concluding that "it is equally plausible
44   that [the non-Local 3 appellees] acted in their own self-interest

                                     3
1    independent of Local 3 and of one another." U.S. Info. Sys.,
2    Inc., 2007 WL 2746902, at *2, 2007 U.S. Dist. LEXIS 69760, at *8
3    (internal quotation marks omitted).

4         We conclude that the appellants' other arguments are without
5    merit. The district court considered and rejected the views of
6    the appellants' expert. And we find no instances in which the
7    district court drew inferences in favor of the appellees or
8    ignored evidence that would merit the denial of summary judgment
9    to them under the Matsushita standard.

10        For the foregoing reasons, the judgment of the District
11   Court is hereby AFFIRMED.



12                       FOR THE COURT:
13                       Catherine O'Hagan Wolfe, Clerk of the Court



14
15




                                     4